Citation Nr: 1611851	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-46 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis, claimed as foot fungus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor, claimed as skin rash. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus with hammer toe of the left fourth toe.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ear infections. 

5.  Entitlement to service connection for malaria.

6.  Entitlement to a compensable (greater than 0 percent) disability rating for right ear hearing loss.  
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2009, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board.  The hearing was scheduled for December 2015.  In a December 2015 statement, the Veteran cancelled his hearing before the Board because of poor health.  Subsequently in February 2016, the Veteran requested that the hearing be rescheduled.  The Board finds that good cause has been shown.  38 C.F.R. § 20.704(d) (2015).  Therefore, the case must be remanded to the RO to afford the Veteran a Travel Board hearing as he requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)

